Exhibit 99.2 March 31, 2008 Financial Statements CREATIVE MANAGEMENT GROUP, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS March 31, December 31, 2008 2007 CURRENT ASSETS: Cash $ 1,693,474 $ 1,213,035 Accounts receivable 440,000 - Prepaid expense - 17,454 Total Current Assets 2,133,474 1,230,489 Fixed assets 1,159 1,159 TOTAL ASSETS $ 2,134,633 $ 1,231,648 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Clients payable $ 493,172 $ 121,400 Line of credit 818,591 132,763 Accounts payable 139,226 139,226 Salary payable 1,050,000 - Consulting payable 396,750 - Total Current Liabilities 2,897,739 393,389 LONG-TERM LIABILITIES: Convertible notes payable 1,492,000 1,178,000 TOTAL LIABILITIES 4,389,739 1,571,389 SHAREHOLDER'S EQUITY: Common stock: 100,000,000 shares authorized;par value $0.01 per share; 10,000,0000 shares issued and outstanding 100,000 100,000 Additonal paid-in-capital 20,686 590,686 Accumulated deficit (2,375,792 ) (1,030,427 ) TOTAL SHAREHOLDER EQUITY (2,255,106 ) (339,741 ) TOTAL LIABILITIES AND SHAREHOLDER EQUITY $ 2,134,633 $ 1,231,648 1 CREATIVE MANAGEMENT GROUP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Unaudited) March 31, March 31, 2008 2007 Net revenues $ 399,167 $ 61,211 Operating expenses 1,734,495 54,231 Income from operations (1,335,328 ) 6,980 Other income (expense) Interest expense (22,380 ) - Interest income 12,341 - Net income (loss) $ (1,345,367 ) $ 6,980 2 CREATIVE MANAGEMENT GROUP, INC. CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Unaudited) March 31, March 31, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ (1,345,367 ) $ 6,980 Adjustments to reconcile net income (loss) to net cash from operating activities: Changes in: Accounts recievable (440,000 ) - Prepaid expense 17,454 - Salary payable 1,050,000 - Consulting payable 396,750 - Client payable 371,772 - Accounts payable - (457 ) Net cash provided by operating activities: 50,609 6,523 CASH FLOWS FROM INVESTING ACTIVITIES Cash paid for acquisition of Pebble Beach Enterprises, Inc. (600,000 ) - Net cash used in operating activities: (600,000 ) - FINANCING ACTIVITIES: Distributions to members - (15,500 ) Contributions to capital 30,000 - Net borrowings on line of credit 685,830 Borrowing on convertible notes 314,000 - Net cash provided by (used in) financing activities 1,029,830 (15,500 ) Net increase (decrease) in cash 480,439 (8,977 ) Cash, beginning of period 1,213,035 9,631 Cash, end of period $ 1,693,474 $ 654 Income taxes paid $ - $ - Interest paid - - 3 CREATIVE MANAGEMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited interim financial statements of Creative Management Group, Inc., have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in its 2007 annual report in this Form 8K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements that would substantially duplicate the disclosure contained in the audited financial statements for fiscal year 2007, as reported in this Form 8K, have been omitted. On February 20, 2008, Creative Management Group, Inc. formed CMG Acquisitions, Inc., a Delaware company, for the purpose of acquiring companies and expansion strategies. On February 20, 2008, Creative Management Group, Inc. acquired 92.6% of Pebble Beach Enterprises, Inc. (a publicly traded company).The purpose of the acquisition was to effect a reverse merger with Pebble Beach Enterprises, Inc. at a later date. The consolidated financial statements include the accounts of Creative Management Group, Inc. and its 100% owned subsidiary, CMG Acquisitions, Inc. and its majority owned subsidiary, Pebble Beach Enterprises, Inc., after elimination of all significant inter-company accounts and transactions. NOTE 2 – SALARY PAYABLE AND CONSULTING PAYABLE Salary Payable Salary payable consists of 7,000,000 shares of common stock owed but not yet issued to three officers of Creative Management Goup, Inc. valued at Consulting Payable Consulting payable consists of 2,645,000 shares of common stock owed but not yet issued to nine consultants of Creative Management Goup, Inc. valued at 4 CREATIVE MANAGEMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS (UNAUDITED) NOTE 3 – NOTES PAYABLE During the period between January 1, 2008 and May 23, 2008, Creative Management Group, Inc. issued 12 convertible notes with an aggregate amount of $314,000. Interest on these convertible notes is due and payable at 6% per annum. The maturity date for these convertible notes is March 30, 2010. $41,500 of these notes were issued to related parties. NOTE 4 – EQUITY On February 20, 2008, Creative Management Group, Inc. acquired 92.6% of Pebble
